
	

114 HRES 104 IH: Expressing the sense of the House of Representatives that the President should provide Congress with a detailed deployment and troop commitment plan prior to approval for authorization to commit United States Armed Forces to fight the Islamic State of Iraq and Syria.
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Pearce submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the President should provide Congress
			 with a detailed deployment and troop commitment plan prior to approval for
			 authorization to commit United States Armed Forces to fight the Islamic
			 State of Iraq and Syria.
	
	
 Whereas the Islamic State of Iraq and Syria, known as ISIS, has taken advantage of a political power vacuum in Iraq left by the United States exiting the country before the mission was complete;
 Whereas the ongoing Syrian civil war, beginning in 2011, has created a freedom of mobility for radicalized networks and organizations to go to Syria;
 Whereas, in the summer of 2014, ISIS grew exponentially in the region, ultimately threatening Bagdad;
 Whereas, on September 10, 2014, President Barack Obama committed to degrading and destroying ISIS through a global coalition;
 Whereas United States Armed Forces commitment was to air operations and training of opposition forces;
 Whereas, on February 6, 2015, the President signaled plans to submit to Congress a request for use of United States ground forces in the fight against ISIS;
 Whereas Use of Military Force requests should be contingent on the President, acting as Commander in Chief, providing Congress with a clear and definitive deployment and troop commitment plan;
 Whereas, in Vietnam, much of the United States Armed Forces fought without defined deployment commitments or planning resulting in troops facing repeated temporary duty assignment or deployment after deployment due to an inability to commit greater troop strength to the war;
 Whereas much of the wars in Iraq and Afghanistan followed the same path, relying heavily on temporary duty assignment and repeated deployments with little to no downtime for the troops involved;
 Whereas President George W. Bush and President Barack Obama forced too much of the mission duties on too small of a cross-section of our Armed Forces, never committing the true strength or size of our forces to the mission;
 Whereas continual and repeated deployment without time at home takes a heavy and unnecessary toll on the members of the United States Armed Forces and their families;
 Whereas, with more information on Post Traumatic Stress Disorder than ever, any military engagement must focus in creating a deployment strategy that minimizes stressors to the greatest ability possible, including the reduction in repeated deployment without time at home;
 Whereas temporary duty assignments limit the ability of the United States Armed Forces to counter the ISIS threat by providing less time at home for training and family; and
 Whereas temporary duty assignment limits the availability of support personnel and equipment often needed in combat: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that—
 (A)only Congress has the constitutional authority to declare war according to article 1, section 8, clause 11 of the United States Constitution;
 (B)the President should set clear, definable objectives for the United States Armed Forces to achieve before committing such Armed Forces to battle; and
 (C)the President, as Commander in Chief of the United States Armed Forces, should provide Congress with a clear and definitive deployment and troop commitment plan prior to engaging in hostilities against the Islamic State of Iraq and Syria, known as ISIS; and
 (2)the House of Representatives should not approve a request for the Use of Military Force against ISIS—
 (A)unless the President provides Congress with requested information; and (B)should the President commit to defeating ISIS using temporary duty assignment as a main means of troop deployment.
				
